Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Gavin Heath Gilbert, Appellant                         Appeal from the 8th District Court of
                                                        Hopkins County, Texas (Tr. Ct. No.
 No. 06-18-00152-CR         v.                          1826694). Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
 The State of Texas, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Gavin Heath Gilbert, pay all costs of this appeal.




                                                       RENDERED APRIL 3, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk